In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Sherwood, J.), dated July 29, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action to recover damages allegedly sustained in a fall in the entrance vestibule of the defendant’s office. However, in opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact (see Mansueto v Worster, 1 AD3d 412 [2003]; Cupo v Karfunkel, 1 AD3d 48 [2003]; Schoen v King Kullen Grocery Co., 296 AD2d 486 [2002]; Boehme v Edgar Fabrics, 248 AD2d 344 [1998]). Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted. Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.